The offense is theft, a misdemeanor; punishment fixed at confinement in the county jail for sixty days.
The only question raised which demands attention is the alleged insufficiency of the evidence. There were requests for special charges, but they are not such as require review in the absence of bill of exceptions. Barrios v. State, 83 Tex. Crim. 548, and cases therein listed.
Holmes, the injured party, missed his overcoat, and the circumstances were sufficient to support the inference that it was stolen by some person. It was, in a few days, found in possession of the appellant. He claimed to have acquired it for another in exchange, and also gave testimony to that effect upon the trial. He claimed that the boy from whom he got the stolen coat was known to him, though he did not remember his name. He was told by the sheriff that unless the boy was pointed out or identified, prosecution would be established against the appellant. Appellant claimed that he afterwards saw the boy and obtained from him the coat he had given in exchange for that of Holmes, but still failed to point him out or disclose his name. In his testimony, he gave a description of the coat which he had exchanged for the stolen one, conflicting with that which, according to the sheriff, he gave at the time his right to the stolen property was first challenged. His explanation of his possession of the stolen property, if reasonable and probably true, entitled him to an acquittal unless the evidence justified the finding by the jury that it was not reasonable or not true. Perry v. State, 41 Texas Reports, 486; Porter v. State,45 Tex. Crim. 66; Branch's Ann. Texas Penal Code, Sec. 2464. We are unable to assert that the jury was not justified in concluding that appellant did not give a reasonable and true account of his possession of the stolen property. Von Emmons v. State, 20 S.W. Rep. 1106; Cabral v. State, 57 Tex.Crim. Rep.; Stephens v. State, 69 Tex.Crim. Rep., 154 S.W. Rep., 996. Nor do we think that under the facts developed the jury was bound to accept as true his testimony upon the trial explaining his possession. It is the rule that the possession of property shown by the evidence to have been recently stolen is sufficient when unexplained or explained in a manner that is not reasonable and probably true to support the inference of guilt of the theft. Roberts v. State, 17 Tex.Crim. Rep.; Cabral v. State, 57 Texas Crim. *Page 320 
Rep., 304; Hernandez v. State, 57 Tex.Crim. Rep.; Roberts v. State, 60 Tex.Crim. Rep..
The evidence being sufficient and no error appearing, the judgment is affirmed.
Affirmed.